PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by the claimants and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. Claimants are the owners of real and personal property located at 1972 Glenwood Road in Milton, in Cabell County.
2. Claimants’ residence is located on the west side of Glenwood Road.
3. Respondent was at all times responsible herein for the maintenance of Glenwood Road. 4. Prior to September 1994, respondent had in place a box culvert beneath Glenwood Road which carried the water of the Long Branch of Mill Creek from the east side to the west side of Glenwood Road.
5. Respondent was responsible at all times herein for the maintenance of the aforementioned box culvert which was located in close proximity to claimants’ property.
6. In September 1994, respondent replaced this box culvert with a sixty-inch diameter corrugated metal pipe.
7. After respondent replaced the box culvert with the corrugated pipe, claimants’ property was damaged by flooding on three separate occasions on or about August 8, 1995, June 23, 1996, and July 31,1996.
8. Respondent agrees that its replacement of the box culvert with the corrugated pipe caused some restriction to the flow of the Long Branch under Glenwood Road and that this restriction contributed to the flooding of claimants’ property on the three occasions referred to in the preceding paragraph.
9. Claimant agrees to settle and relinquish this claim for the amount of $39,220.00.
*1110. Respondent agrees that the amount of damages as put forth by the claimant is fair and reasonable.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its
maintenance of Glenwood Road in Cabell County on the dates of the three incidents of flooding; that the negligence of respondent was the proximate cause of the damages sustained to claimants’ property; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimant may make a recovery for their sustained loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $39,220.00.
Award of $ 39,220.00.